902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Edward A. GANEY, Jr., Petitioner.
No. 89-8038.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

On Petition for Writ of Mandamus.
Edward A. Ganey, Jr., petitioner pro se.
875 F.2d 314, 867 F.2d 608.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Edward A Ganey, a North Carolina prisoner, brought this petition for writ of mandamus alleging that the district court had unduly delayed in acting on one of his 42 U.S.C. Sec. 1983 actions.  Rhodes v. Outlaw, CA No. 88-539-CRT-H (E.D.N.C. Aug. 16, 1989).  Because the district court dismissed Ganey's action, the petition for writ of mandamus is moot.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED